Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 28, 2020                                                                                   Bridget M. McCormack,
                                                                                                                   Chief Justice

  161203-9 & (105)                                                                                        David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  JOEL ERIC JACOB,                                                                                     Richard H. Bernstein
             Plaintiff-Appellee,                                                                       Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 161203-9
                                                                    COA: 344580; 344598; 344654;
                                                                    344809; 344894; 347014; 350162
                                                                    Oakland CC: 2012-793255-DM
  LAUREN BETH JACOB,
           Defendant-Appellant,
  and
  THE MINOR CHILD,
           Appellee.

  _________________________________________/

         On order of the Court, the motion to extend time to file answer is GRANTED. The
  application for leave to appeal the March 3, 2020 judgment of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           August 28, 2020
         p0825
                                                                               Clerk